DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: The specification should be amended so as to coincide with the language set forth in the claim objections below.  
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In regards to claims 1-12, all the reference characters should be removed in order to avoid dependence on the reference characters to define claim language.
In regards to claim 1, line 1, the phrase “Door-locking device” should be changed to “A door-locking device,” in line 2, a colon should be inserted after the word “comprising,” in lines 6 and 7, the phrase “it closed, and a switch” should be changed to “said door closed, a switch,” in line 7, the phrase “it enables the power supply” should be changed to “the switch enables a power supply,” in line 8, the phrase “it disables the power supply of” should be changed to “the switch disables the power supply to,” in lines 10 and 11, the phrase “characterized in that it comprises” should be removed, in line 12, the phrase “in that it comprises” should be removed and the phrase “the position said door” should be changed to “the position of said door,” and lines 13-19 should read as follows: “a detecting member for detecting the position of said door, the detecting member being movable relative to said blocking member, so as to assume, with respect to said blocking member, a first position, when said blocking member is in said engagement position, said detecting member is in said first position, and said door is closed, said activating assembly interferes with said switch, such that said switch assumes said first state; and when said blocking member is in said engagement position, said detecting member is in a second position, and said door is open, said activating assembly does not interfere with said switch, such that said switch assumes said second state.”
In regards to claims 2-12, line 1 of each claim, the phrase “Device according to” should be changed to “The door-locking device according to” so as to correspond with the language of the preamble of claim 1.
In regards to claim 2, line 2, the comma after the phrase “an engagement recess” should be removed, in lines 2 and 3, the phrase “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice, and in line 3, the phrase “wherein, when” should be changed to “such that when.”
In regards to claim 3, line 2, the phrase “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice, and in line 6, the phrase “compressed, while, when” should be changed to “compressed, and.”
In regards to claim 4, lines 2 and 3, “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice, and in lines 3 and 4, the phrase “a through channel and in that said detecting means are inserted” should be changed to “a through channel, and said detecting member is located.”
In regards to claim 5, the claim should read as follows after the preamble: “wherein when said door is closed and said blocking member is in said engagement position, said free end of said latch and a second end of said detecting member are in abutment with said bottom wall of said engagement recess of said door, a length of said detecting member exceeds a length of a through channel of the blocking member, in which said detecting member is located for movement, such that a first end of said detecting member extends from said through channel so as to hold a rocker arm of said activating assembly in a rotated position so that a first end of said rocker arm interferes with said switch, thereby causing said switch to assume said first state; and when said door is open and said blocking member is in said engagement position, said second end of said detecting member is not in abutment with said bottom wall of said engagement recess of said door, such that said detecting member does not extend from said through channel to hold said rocker arm in said rotated position, thereby an action of a pushing spring causes said rocker arm to rotate about a pin, so as to disengage said first end of said rocker arm from said switch and cause said switch to assume said second state.”
In regards to claim 6, the claim should read as follows after the preamble: “further comprising a containment enclosure and a lever, wherein said blocking member has a constrained path, wherein said lever is pivoted at one end to said containment casing and has, at another end, a pawl constrained to move along said constrained path of said blocking member, said constrained path having a first portion, in which said pawl is arranged when said blocking member is in said rest position, thus holding said blocking member in said rest position and overcoming a force of said pushing spring, and a second portion, in which said pawl is arranged when said blocking member assumes the engagement position.”
In regards to claim 7, line 2, the phrase “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice and a colon should be inserted after the word “comprises,” and in lines 6 and 7, each instance of the word “it” should be changed to “said movable core.”
In regards to claim 8, line 1, the claim should depend from claim 7, in line 2, the phrase “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice, in lines 3 and 4, each instance of the phrase “said the movable core” should be changed to “said movable core,” and in line 3, the phrase “said retracted position and said engagement position, when” should be changed to “said retracted position, and is capable of assuming said engagement position when.”
In regards to claim 9, line 2, the phrase “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice.
In regards to claim 10, lines 2 and 3, the phrase “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice, in line 3, the phrase “a pin” should be changed to “a coupling pin,” and in line 4, the phrase “in that said supporting base” should be changed to “wherein a supporting base of said blocking member.”
In regards to claim 11, line 2, the phrase “characterized in that” should be changed to “wherein” so as to be in accordance with current US practice and the word “obtained” should be changed to “located.”
In regards to claim 12, the claim should read as follows after the preamble: “further comprising a magnetic sensor for detecting when said door is closed or opened, respectively capable of enabling or disabling the power supply to said household appliance.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 2, the phrase "of the type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of the type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the power supply" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 1, lines 13-19, this portion of the claim is replete with lack of antecedent basis issues and indefinite language.  The claim has been examined with the language set forth in the claim objection above, which is supported by the specification.
In regards to claim 3, line 6, the word “while” suggests that the blocking member can be in the rest position and engagement position simultaneously, when it is understood from the specification that the rest and engagement positions of the blocking member occur separately and will be examined as such.  See claim objection above.
Claim 4 recites the limitation "said detecting means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “detecting means” is equivalent to the “detecting member” recited in claim 1, and will be examined as such.  See claim objection above.
In regards to claim 4, line 4, the word “inserted” suggests a method of assembly the detecting member in said through channel, when it is understood from the remainder of the claim language that the claim is not a method of assembly.  For examination purposes, the word “inserted” will be examined as “located.”  See claim objection above.
In regards to claim 5, the claim is replete with lack of antecedent basis issues and indefinite language.  The claim has been examined with the language set forth in the claim objection above, which is supported by the specification.
In regards to claim 6, the claim is replete with lack of antecedent basis issues and indefinite language.  For example, it is unclear how the blocking member engages the with the door, but also includes a lever.  The specification refers to lever 44 as part of the blocking member, but it is clear from the drawings that the lever 44 is a separate component pivoted to the containment enclosure for engagement with the constrained path of the blocking member such that the blocking member is guided and held in and out of engagement with the door.  Also, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “first housing” and “second housing” in the claim is used by the claim to mean “portion,” while the accepted meaning is “something that covers or protects.” The term is indefinite because the specification does not clearly redefine the term.  The claim has been examined with the language set forth in the claim objection above, which is supported by the specification.
Claim 8 recites the limitations "the movable core," “said retracted position,” “said engagement position,” and “said extracted position” in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.  These limitations can be found in claim 7, and therefore, claim 8 should depend from claim 7 and will be examined as such.  See claim objections above.
In regards to claim 10, the relationship between the “coupling pin” in line 4 and the “pin” in line 3 is unclear from the claim language.  Based on the specification, it is understood that the movable core comprises a single coupling pin, and therefore, the coupling pin of line 4 is equivalent to the pin of line 3, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
Claim 10 recites the limitation "said supporting base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 11, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “obtained” in the claim is used by the claim to mean “located” or “positioned,” while the accepted meaning is “to gain or attain usually by planned action or effort.” The term is indefinite because the specification does not clearly redefine the term.  The word “obtained” has been examined as “located.”  See claim objection above.
In regards to claim 12, it is unclear whether the language following the word “if” is part of the claim.  For examination purposes, the claim will be examined with the word “whether” instead of “if.”  Also, the phrase “enabling or disabling the power supply” suggests that the claim is drawn to the combination of the door-locking device and the appliance, when claim 1 suggests that the claims are drawn to the door-locking device for use with an appliance.  Claim 12 will be examined as the door-locking device alone, with the magnetic sensor being capable of enabling or disabling the power supply.
In regards to claims 2 and 9, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hengelein et al. (US Pub No. 2004/0140677).
In regards to claim 1, Hengelein et al. discloses a door-locking device for a household appliance (Paragraph 1), said household appliance comprising a door  (Paragraph 1), said door-locking device comprising: an actuator 16, a blocking member 13, driven by said actuator, said blocking member being capable of assuming a rest position (Figure 2) and an engagement position (Figure 3), in which, when said door is closed, said blocking member engages with said door holding said door closed (engages with component 2 associated with the door), a switch 11 capable of assuming a first state (Figure 3), in which the switch enables a power supply to said household appliance (capable of enabling a power supply to begin a washing operation since switch 11 is part of a contact system 12, Paragraphs 33 and 36), and a second state (Figure 2, in which the switch disables the power supply to said household appliance (capable of disabling a power supply to begin a washing operation since switch 11 is part of a contact system 12, Paragraphs 33 and 36), an activating assembly (protrusion on component 8 cooperating with switch 11, Figures 1-3), and a detecting member 8 for detecting the position of said door, the detecting member being movable relative to said blocking member (Figures 2 and 3), so as to assume, with respect to said blocking member, a first position (Figure 3), when said blocking member is in said engagement position, said detecting member is in said first position, and said door is closed, said activating assembly interferes with said switch, such that said switch assumes said first state; and when said blocking member is in said engagement position, said detecting member is in a second position (Figure 2), and said door is open, said activating assembly does not interfere with said switch, such that said switch assumes said second state.
In regards to claim 7, Hengelein et al. discloses that said actuator comprises a solenoid 16, 17, a movable core 18 sliding inside said solenoid and having a first end (end within solenoid, Figures 2 and 3) and a second end (end with component 21), said movable core being movable between a retracted position, in which said movable core is inserted within said solenoid (Figure 2, with at least a portion of the core inserted or within the solenoid), and an extracted position, in which said movable core is at least partially extracted from said solenoid (Figure 3, with at least a portion of the core being located outside of the solenoid).
In regards to claim 8, Hengelein et al. discloses that said blocking member is capable of assuming said rest position when said movable core is in said retracted position (Figure 2), and is capable of assuming said engagement position when said movable core is in said extracted position (Figure 3).
In regards to claim 9, Hengelein et al. discloses that said blocking member comprises a supporting base (portion with opening 20, Figure 1).
In regards to claim 10, Hengelein et al. discloses that said movable core comprises a coupling pin 21 on the second end, and wherein said support base is fixed to said coupling pin (Figures 2 and 3).
Claim(s) 1, 3, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (KR 20080088409 A).
In regards to claim 1, Koo discloses a door-locking device for a door (Lines 15 and16 of Computer Generated Translation), said door-locking device comprising: an actuator (spring for biasing blocking member 30 to protrude from case 10, Lines 145-148); a blocking member 30 driven by said actuator, said blocking member being capable of assuming a rest position (Figure 9) and an engagement position (Figure 8), in which, when said door is closed, said blocking member engages with said door holding said door closed (engages through opening of door to engage with component 2 associated with the door to hold the door closed, Figure 8), a switch 61b capable of assuming a first state (Figure 8), and a second state (Figure 9), an activating assembly 80, and a detecting member 50 for detecting the position of said door, the detecting member being movable relative to said blocking member (Figures 8 and 9), so as to assume, with respect to said blocking member, a first position (Figure 8), when said blocking member is in said engagement position, said detecting member is in said first position, and said door is closed, said activating assembly interferes with said switch, such that said switch assumes said first state (Lines 154-168 and 287-299 of the Computer Generated Translation); and when said blocking member is in said engagement position, said detecting member is in a second position (Figure 9), and said door is open, said activating assembly does not interfere with said switch, such that said switch assumes said second state (Lines 154-168 and 287-299 of the Computer Generated Translation).   In regards to the door-locking device being “for” a household appliance, this is an intended use recitation, and any limitations regarding the household appliance and its structure is intended use.
In regards to claim 3, Koo discloses that said activating assembly comprises: a rocker arm 80, pivoted on said blocking member about a pin 81, said rocker arm having a first end (end with component 62b, Figures 8 and 9) and a second end (end connected to spring 82, Figures 8 and 9), and a pushing spring 82, arranged so that when said blocking member is in said rest position, said pushing spring is compressed (Figure 9), and when said blocking member is in said engagement position, said pushing spring exerts a force on said second end of said rocker arm (Figure 8).
In regards to claim 4, Koo discloses that said blocking member has a through channel 31, and said detecting member is located in said through channel and slidably movable therein (Figures 8 and 9), said detecting member having a length greater than said through channel (Figure 9) and having a first end (end cooperating with rocker 80, Figures 8 and 9), which comprises a head (terminal end of the first end or terminal end surface of the first end that contacts the rocker, Figures 8 and 9), and a second end 51, said head being in contact with said second end of said rocker arm (Figures 8 and 9).
In regards to claim 9, Koo discloses that said blocking member comprises a supporting base (base or portion of blocking member on which rocker arm is pivotally connected by pin 81, Figures 8 and 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (KR 20080088409 A) in view of Jang (KR 20080099572 A).  Koo discloses the door-locking device as applied to claim 1 above, with said door having an engagement recess 3 (recess is in door post 2 which is part of the door as a whole, which includes the post 2 and movable panel 1) having a bottom wall (wall at the indicator line for reference character 3 in Figure 8), wherein the blocking member comprises a latch (Figures 8 and 9) having a free end (end at the indicator line for reference character 31 in Figure 8), wherein when said blocking member is in said engagement position, said free end of said latch engages in said engagement recess (Figure 8).  Koo fails to disclose that the free end of the latch is in abutment with the bottom wall when the blocking member is in the engagement position.  Jang teaches a latch 41 that has a free end that abuts against a bottom wall (wall at the indicator of reference character S in Figure 7b) of an engagement recess (recess created by component S, Figure 7b) when the latch is engaged in the engagement recess.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to lengthen the latch of Koo such that the free end of the latch abuts against the bottom wall when the blocking member is in the engagement position, in order to enhance the strength of the engagement of the latch with the engagement recess.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (KR 20080088409 A) in view of Koo (KR 20090126456 A).  Koo 409’ discloses the door-locking device as applied to claim 1 above, but fails to disclose a magnetic sensor for detecting whether the door is closed or opened.  Koo ‘456 teaches a magnetic sensor 230 for detecting whether a door is closed or opened, and respectively capable of enabling or disabling a power supply to a household appliance (a power supply to control an operation of the appliance, Lines 101-107 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art to include a magnetic sensor to detect the position of the door in order to aid the switch in determining the state of the door.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hengelein et al. (US Pub No. 2004/0140677) in view of Koo (KR 20090126456 A).  Hengelein et al. discloses the door-locking device as applied to claim 1 above, but fails to disclose a magnetic sensor for detecting whether the door is closed or opened.  Koo ‘456 teaches a magnetic sensor 230 for detecting whether a door is closed or opened (Lines 101-107 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art to include a magnetic sensor to detect the position of the door in order to aid the switch in determining the state of the door.  The examiner would like to note that the limitations regarding the power supply and the household appliance are considered as intended use based on claim 1.
Allowable Subject Matter
Claims 5, 6, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention recited in claims 5 and 6.
In regards to claim 5, Koo (KR 20080088409 A) fails to disclose that the free end of the latch and the second end of the detecting member are in abutment with the bottom wall of the engagement recess when the blocking member is in the engagement position and the door is closed.  When the blocking member of Koo is in the engagement position and the door is closed, as shown in Figure 8, the detecting member is pushed in by component 40 located within the engagement recess, and therefore, the detecting member abuts a surface or wall of the engagement recess that is offset from a wall (wall at the indicator line for reference character 3, Figure 8) that the free end of the latch can abut, i.e. the free end of the latch and the detecting member abut different or separate walls or surfaces.  The examiner can find no motivation to modify the device of Koo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 6, Koo (KR 20080088409 A) fails to disclose that said blocking member has a constrained path, wherein a lever that is pivoted at one end to said containment casing and has, at another end, a pawl constrained to move along said constrained path of said blocking member, said constrained path having a first portion, in which said pawl is arranged when said blocking member is in said rest position, thus holding said blocking member in said rest position and overcoming a force of said pushing spring, and a second portion, in which said pawl is arranged when said blocking member assumes the engagement position.  The examiner can find no motivation to modify the device of Koo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 20, 2022